Citation Nr: 0811839	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to his exposure to noise while wearing headsets 
for long periods of time during service.  The veteran's 
service personnel records shows that he had a duty title of 
Voice Intercept Specialty.  

The veteran submitted letters from two fellow servicemen who 
state that they worked alongside the veteran as Voice 
Intercept Specialists while they were all stationed in 
Germany.  Both of these veterans claim that the conditions 
they worked under as Voice Intercept Specialists caused them 
to develop hearing loss and tinnitus.  One of these veterans 
stated that he is currently service-connected at 10% for 
bilateral hearing loss and tinnitus.  

While the veteran and his fellow servicemen have all stated 
their belief that being exposed to noise while wearing 
headsets for long periods of time during service caused their 
bilateral hearing loss and tinnitus, as laypersons they are 
not qualified to furnish medical opinions or diagnoses 
regarding the veteran.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The fact that a fellow serviceman may 
be currently service-connected for bilateral hearing loss and 
tinnitus does not provide a medical nexus between this 
veteran's service and his hearing loss and tinnitus. 

The veteran has submitted a copy of a newspaper article from 
the London Sunday Telegraph regarding British operators who 
developed hearing loss due to inadequate headphones while 
eavesdropping on the enemy.  However, the Board does not find 
this article to be probative to the veteran's claims.  This 
article provides no information as to whether or not the 
veteran developed hearing loss or tinnitus due to the 
veteran's military service.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-523 (1996).  

Service medical records do not show any complaints or 
findings of hearing loss or tinnitus.  A May 1964 discharge 
examination report shows the veteran did not meet the 
criteria for hearing loss disability in either ear according 
to the VA criteria:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
-10
-10
10
LEFT
-10
-10
-10
0
30
50

The first evidence of hearing loss in the record is from an 
August 1974 printed audiogram, which is indicative of left 
ear hearing loss.  A January 1998 audiogram from Kaiser 
Permanente shows bilateral high frequency hearing loss.  Cf. 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Court unable to 
determine whether the Board accurately applied regulatory 
standard when only audiograph, not numeric, test results were 
of record).  A February 1998 treatment report from Kaiser 
Permanente provides the earliest complaint of tinnitus.  

VA audiological examinations were conducted in response to 
the veteran's claims.  Both the September 2005 and the 
November 2006 examination reports contain pure tone 
thresholds that meet the requirements for hearing loss in the 
right and the left ear.  See 38 C.F.R. § 3.385.  The 
September 2005 VA examiner, who examined the veteran as well 
as the veteran's entire claims file, diagnosed bilateral high 
frequency sensorineural loss in a noise notch configuration 
and tinnitus.  According to the examination report, the 
veteran stated he had ringing in his ears since the early 
1960s.  The examiner opined that neither the hearing loss in 
either ear nor the tinnitus was related to military service.  
Another VA audiological examination was conducted in November 
2006.  The November 2006 VA examiner, who examined the 
veteran as well as the veteran's entire claims file, 
diagnosed mild moderate sensorineural hearing loss in the 
right ear and moderate to severe sensorineural hearing loss 
in the left ear, as well as tinnitus.  This examiner opined 
that both the veteran's bilateral hearing loss and tinnitus 
were less likely than not caused by the veteran's to military 
service.

While the September 2005 and November 2006 VA examiners note 
that the veteran had decreased left ear hearing acuity in the 
high frequencies both on entry and on discharge from service, 
the fact remains that the veteran did not have hearing loss 
as defined by VA when his hearing was checked during service.  
See 38 C.F.R. § 3.385.

In this case there are two medical opinions against the 
veteran's claims and no medical opinions in support of his 
claims.

Since the veteran was not shown to have bilateral hearing 
loss or tinnitus during service, or within one year of 
discharge from service, and since there is no medical 
evidence linking his bilateral hearing loss or tinnitus to 
service, service connection for bilateral hearing loss and 
tinnitus is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims for service 
connection for hearing loss and tinnitus must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By February 2004 and December 2004 letters the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  In this letter he was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, he was given 
the specific notice required by Dingess, supra, in March 
2006.  The Board acknowledges that the February 2004 letter 
was supplemented by letters after the adverse rating 
decision, but concludes that the timing of the additional 
notices did not prejudice the veteran.  The veteran had ample 
opportunity to submit information and evidence to support his 
claims and the veteran's claims were reconsidered by the RO.  
A Supplemental Statement of the Case was issued in December 
2006, subsequent to the December 2004 and March 2006 
notification letters.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and service 
personnel records, as well as private medical records.  The 
veteran has also been provided VA examinations.  The veteran 
submitted private medical records including an audiological 
test and Kaiser Permanente records.  He also submitted lay 
statements and an internet copy of a newspaper article from 
the Sunday Telegraph (London).  The veteran has asserted he 
had audiological records from 1965 or 1966 that were 
favorable to his claim, but he stated he could not find them 
and that they are otherwise unavailable.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  The 
veteran has not indicated that there are any additional 
pertinent records available to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


